Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 18 and 31
Cancelled: 1-17 and 26
Added: None
Therefore, claims 18-25 and 27-40 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with the argument that the prior art fail to disclose “a synchronization signal being sent by one of the standalone systems to other standalone devices of the multi-tile configuration”. Hall clearly discloses that a standalone display (Fig. 29A element 1350) transmits an encoded data signal to the next display 1350 in the row (Col. 25 lines 40-57). And, this “encoded data” is interpreted to read on the limitation “synchronization signal”. 
Furthermore, the office has to respectfully disagree with the argument that Hall fails to disclose “at least one of said multiple display systems is adapted to wirelessly transmit synchronization signals”. Hall clearly discloses a wireless communication between the controller 1800 and the receiver 1400 of the display tile 1300 (Fig. 29B). And, Hall further suggests that there would be a receiver box 1400 in each display 1350 if there is no shared receiver box 1400 (Col. 19 lines 1-7). However, Zerphy expressly discloses display panels equipped with wireless communication capability (Para. 0039). The citation is updated below. 
The office has to respectfully disagree with the argument that the display system 1350 of Hall cannot be considered a standalone display system. Each display system 1350 of Hall includes a controller circuitry (Fig. 24A-24C). Further, Zerphy teaches a volatile memory to store image data, and Roberge teaches a cable free power source, such as batteries, solar based power-sources, that would be applicable to the display system 1350 of Hall. Therefore, the combination of Hall, Zerphy and Roberge would teach a standalone display system with a wireless communication ability. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18-22, 25 and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 9,069,519 B1, hereinafter “Hall”), Zerphy et al. (US 2007/0241988 A1, hereinafter “Zerphy”) and Roberge et al. (US 2005/0128751 A1, hereinafter “Roberge”).

As to claim 18, Hall (Fig 24A, 24B) a standalone display system (Col. 21 lines 25-58, the display devices with the controllers are housed in a casing) comprising: 
a portable board (1620; Col. 21 lines 25-27);
an arrangement of a plurality of light-emitting elements (LED 1610; Col. 23 lines 3-5) on said portable board (Fig. 24A);
a plurality of light-emitting element drivers (Fig. 24B element 1653; Col. 22 lines 4-7; Fig. 24C, 29C) on said portable board, one of the plurality of light-emitting element drivers being assigned for each of said plurality of light-emitting elements (Fig. 29C, each power source 1670 has a LED driver);
a control system (Fig. 24B element 1625) on said portable board for controlling said light-emitting element drivers (1653; Col. 22 lines 59-62), a board communication system (Fig. 24B element 1651, 1654 and the communication lines connecting the different controllers/processors in the receiver circuit 1625) connectable to said plurality of light-emitting element drivers (1653), and 
a power supply (Fig. 24A element 1670; Col. 22 lines 4-7) on said portable board for supplying power to both said plurality of light-emitting element drivers and said control system (Col. 21 line 18 – Col. 23 lines 5);
wherein said board communication system comprises a board interface (Fig. 24B element 1654), that passes the data to be displayed to said light-emitting element drivers (1653) and a buffer (1655; Col. 22 lines 54-60, 63-67, the data to be displayed is transmitted to the LED driver from the buffer memory through the interface) connected thereto, said buffer used to store the data to be displayed (Col. 22 lines 50-53), as it moves from said controller (1659, it is evident from double sided arrow that the scan controller controls the graphics processor to transmit data to the LED driver 1653) to said board interface (1654); and
wherein said control system further comprises a wireless communications interface (1651) that provides wireless communications (Fig. 29B; Col. 25 lines 40-43), and
wherein said standalone display system (Fig. 29A element 1350) is adapted to transmit synchronization signals to at least one other of a multi-tile configuration comprising a plurality of such standalone displays (1350 in the second to fourth row), each of the plurality of such standalone displays being is further adapted to receive such synchronization signals (Col. 25 lines 40-57, encoded data is interpreted to read on the limitation “synchronization signal”),
wherein said standalone display system is adapted for operating as master tile
amongst the other of said plurality of such display systems being determined as slave tiles (Fig. 12A-C; Col. 9 lines 15-30, Col. 15 lines 30-67, Col. 16 lines 1-9, the first display in the row is interpreted to read on “master tile” as it transmits the encoded to the displays in the second column of the row.).
Hall does not disclose wherein said control system comprises a non-volatile data storage for storing data to be displayed as a video and/or images, and a controller, adapted for controlling said board communication system and said data storage;
a cable free power supply; and 
wherein the display system is a standalone display system configured to operate fully autonomously without requiring connections outside the display system while displaying the video and/or images due to the data to be displayed being directly stored in advance into the non-volatile data storage of the display system and/or the display system is configured to operate fully independently in terms of operational logic; 
wherein said controller is further adapted for controlling said communications interface, and
the plurality of displays is adapted to transmit and receive synchronization signals wirelessly.
However, Zerphy (Fig. 1) teaches wherein said control system (114) comprises a non-volatile data storage (Fig. 3 element 306; Para. 0095) for storing data to be displayed as a video and/or images (Fig. 10 step 1035; Para. 0159, 0164-0165, it stores the message that is to be displayed), and a controller (302), adapted for controlling said board communication system (309) and said data storage (306; Para. 0093);
a cable free power supply; and 
wherein the display system is a standalone display system configured to operate fully autonomously without requiring connections outside the display system while displaying the video and/or images due to the data to be displayed being directly stored in advance into the non-volatile data storage of the display system and/or the display system is configured to operate fully independently in terms of operational logic (Fig. 11 step 1150; Para. 0094, 0168, The controller 114 performs the readjustment of the image if needed and displays it without requiring any connection outside the display system after the display message has been entered. Further, the controller is interpreted to be part of the display panel 100a as shown in Fig 1a, Para. 0038. Although some of the components of the controller 114 may be located remotely, it is clear that some components or all of the components of the controller 114 can be located within the display panel with the display units and IC unit 112, Para. 0092.); 
wherein said controller (Fig. 3 element 302) is further adapted for controlling said communications interface (310; Para. 0093), and
the plurality of displays is adapted to transmit and receive synchronization signals wirelessly.
(Para. 0039, 0104). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zerphy to include a memory and a wireless network in the device disclosed by Hall. The motivation would have been to transmit data wirelessly and store messages to be displayed (Zerphy; Para. 0104, 0160). 
And, Roberge (Fig. 1) teaches a cable free power supply (1800; Para. 0196, 0199). 
It would have been obvious to one of ordinary the art to combine the teaching of Roberge to use a solar based power sources in the device disclosed by Hall/Zerphy. The combination would have merely yielded predictable results. 

As to claim 19, Hall (Fig. 24A, 24B, 29A) discloses the display system of claim 18, wherein said
control system (Fig. 24B element 1625) is further adapted for being in communication via said communications interface (Fig. 24B element 1651 and Fig. 29A element 1400) with a remote control device (Fig. 29A element 1800) for receiving control data for use by said controller and/or for being stored into said data storage (Col. 25 lines 10-21, 48-57).

As to claim 20, Hall (Fig. 24B, 29A) discloses the display system of claim 18, wherein said controller of said control system is adapted for being temporarily in communication via said communications interface (Fig. 24B element 1651, Fig. 29A element 1400) with an external processing device (Fig. 29A element 1800) for loading data into said data storage, for storing the data to be displayed (Col. 21 lines 48-58, the connection can be disconnected).

As to claim 21, Hall (Fig. 29A) discloses the display system of claim 20, wherein said controller of said control is adapted for handling such temporary communication when the external processing device is a general-purpose processing device (1850).

As to claim 22, Hall (Fig. 24A) discloses the display system of claim 18, wherein said power system comprises an energy storage (1670), being all or not rechargeable (Col. 22 lines 4-31).

As to claim 25, Hall (Fig. 24A) discloses the display system of claim 18, wherein said plurality of light-emitting element drivers (1653) are mounted on the back of said portable board (1620); and
said control system (1625) and/or power supply (1670) are installed behind said portable board (1620).

As to claim 27, Hall (Fig. 29B) discloses a single-tile configuration comprising a display system (Col. 6 lines 1-10, the display panels can be used a single panel display) in accordance with claim 18 and a remote-control device (1850) for providing control data to said display system, the display system being in wireless communication with said remote control device (Col. 25 lines 40-57).

As to claim 28, Hall (Fig. 29B) discloses the single-tile configuration comprising a display system (Col. 6 lines 1-10, the display panels can be used a single panel display) in accordance with claim 18 and an external processing device (1850),
wherein said display system is in wireless communication with said external processing device to wirelessly transmit video data and/or audio and/or control data to said data storage of said control (Col. 25 lines 40-57).

As to claim 29, Hall (Fig. 29B) discloses the single-tile configuration consisting of a display system (Col. 6 lines 1-10, the display panels can be used a single panel display) in accordance with claim 18, and an external processing device,
wherein said display system is in wireless communication with said external processing device to wirelessly transmit video data and/or audio, and/or control data to said data storage of said control system (Col. 25 lines 40-57).

As to claim 30, Hall (Fig. 29B) discloses a multiple-tile configuration comprising multiple display systems (1350) in accordance with claim 18, further comprising remote control devices and/or external processing devices (1850), each being in wireless communication (Col. 25 lines 40-57).

As to claim 31, Hall (Fig 28) a multi-tile configuration comprising multiple standalone display systems (1350), each of the standalone display systems comprising: 
a portable board (Fig. 24A, 24B element 1620; Col. 21 lines 25-27);
an arrangement of a plurality of light-emitting elements (LED 1610; Col. 23 lines 3-5) on said portable board (Fig. 24A);
a plurality of light-emitting element drivers (Fig. 24B element 1653; Col. 22 lines 4-7; Fig. 24C, 29C) on said portable board, one of the plurality of light-emitting element drivers being assigned for each of said plurality of light-emitting elements (Fig. 29C, each power source 1670 has a LED driver);
a control system (Fig. 24B element 1625) on said portable board for controlling said light-emitting element drivers (1653; Col. 22 lines 59-62), a board communication system (Fig. 24B element 1651, 1654 and the communication lines connecting the different controllers/processors in the receiver circuit 1625) connectable to said plurality of light-emitting element drivers (1653), and 
a power supply (Fig. 24A element 1670; Col. 22 lines 4-7) on said portable board for supplying power to both said plurality of light-emitting element drivers and said control system (Col. 21 line 18 – Col. 23 lines 5);
wherein said board communication system comprises a board interface (Fig. 24B element 1654), that passes the data to be displayed to said light-emitting element drivers (1653) and a buffer (1655; Col. 22 lines 54-60, 63-67, the data to be displayed is transmitted to the LED driver from the buffer memory through the interface) connected thereto, said buffer used to store the data to be displayed (Col. 22 lines 50-53), as it moves from said controller (1659, it is evident from double sided arrow that the scan controller controls the graphics processor to transmit data to the LED driver 1653) to said board interface (1654); and
wherein said control system further comprises a wireless communications interface (1651) that provides wireless communications (Fig. 29B; Col. 25 lines 40-43), 
wherein the multiple-tile configuration further comprises remote control devices and/or external processing devices, each being in wireless communication (Fig. 29A element 1400; Col. 24 lines 61-65, Col. 25 lines 31-39, the receiver boxes are interpreted to read on external processing devices), and

wherein at least one of said multiple display systems is adapted to transmit synchronization signals to at least one other of said multiple display systems that is further adapted to receive such synchronization signals (Col. 25 lines 40-57, encoded data is interpreted to read on the limitation “synchronization signals”),
wherein said at least one of said multiple display systems is adapted for operating as master tile
amongst the other of said multiple display systems being determined as slave tiles (Fig. 12A-C; Col. 9 lines 15-30, Col. 15 lines 30-67, Col. 16 lines 1-9, the first display in the row is interpreted to read on “master tile” as it transmits the encoded to the displays in the second column of the row.).
Hall does not disclose wherein said control system comprises a non-volatile data storage for storing data to be displayed as a video and/or images, and a controller, adapted for controlling said board communication system and said data storage;
a cable free power supply; and 
wherein the display system is a standalone display system configured to operate fully autonomously without requiring connections outside the display system while displaying the video and/or images due to the data to be displayed being directly stored in advance into the non-volatile data storage of the display system and/or the display system is configured to operate fully independently in terms of operational logic; 
wherein said controller is further adapted for controlling said communications interface, and
the plurality of displays is adapted to transmit and receive synchronization signals wirelessly.
However, Zerphy (Fig. 1) teaches wherein said control system (114) comprises a non-volatile data storage (Fig. 3 element 306; Para. 0095) for storing data to be displayed as a video and/or images (Fig. 10 step 1035; Para. 0159, 0164-0165, it stores the message that is to be displayed), and a controller (302), adapted for controlling said board communication system (309) and said data storage (306; Para. 0093);
a cable free power supply; and 
wherein the display system is a standalone display system configured to operate fully autonomously without requiring connections outside the display system while displaying the video and/or images due to the data to be displayed being directly stored in advance into the non-volatile data storage of the display system and/or the display system is configured to operate fully independently in terms of operational logic (Fig. 11 step 1150; Para. 0094, 0168, The controller 114 performs the readjustment of the image if needed and displays it without requiring any connection outside the display system after the display message has been entered. Further, the controller is interpreted to be part of the display panel 100a as shown in Fig 1a, Para. 0038. Although some of the components of the controller 114 may be located remotely, it is clear that some components or all of the components of the controller 114 can be located within the display panel with the display units and IC unit 112, Para. 0092.); 
wherein said controller (Fig. 3 element 302) is further adapted for controlling said communications interface (310; Para. 0093), and
the plurality of displays is adapted to transmit and receive synchronization signals wirelessly.
(Para. 0039, 0104). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zerphy to include a memory and a wireless network in the device disclosed by Hall. The motivation would have been to transmit data wirelessly and store messages to be displayed (Zerphy; Para. 0104, 0160). 
And, Roberge (Fig. 1) teaches a cable free power supply (1800; Para. 0196, 0199). 
It would have been obvious to one of ordinary the art to combine the teaching of Roberge to use a solar based power sources in the device disclosed by Hall/Zerphy. The combination would have merely yielded predictable results. 

	As to claim 32, Roberge teaches the display system of claim 18, wherein said power supply comprises a power transmitter and receiver (Para. 0199, The induction charging is charged through the receiver, and once charged the battery transmit power to the device. Hence, the power supply necessarily includes power receiver and transmitter.). 

	As to claim 33, Roberge teaches the display system of claim 18, wherein said power transmitter and receiver includes an electromagnetic induction power transmitter and receiver (Para. 0199, As discussed above, the power supply necessarily includes power receiver and transmitter). 

	As to claim 34, Zerphy (Fig. 3) teaches the display system of claim 18, wherein said buffer (304) is physically separated from said non-volatile data storage (306). 

	As to claim 35, Zerphy teaches the display system of claim wherein said controller includes a standard controller or microprocessor device (Fig. 3; Para. 0092). 

As to claim 36, Zerphy teaches the display system of claim 18, wherein the display system is a standalone display system configured to operate fully autonomously without requiring connections outside the display system while displaying the video and/or images due to the data to be displayed being directly stored in advance into the non-volatile data storage of the display system (Fig. 11 step 1150; Para. 0094, 0168, The controller 114 performs the readjustment of the image if needed and displays it without requiring any connection outside the display system after the display message has been entered. Further, the controller is interpreted to be part of the display panel 100a as shown in Fig 1a, Para. 0038. Although some of the components of the controller 114 may be located remotely, it is clear that some components or all of the components of the controller 114 can be located within the display panel with the display units and IC unit 112, Para. 0092.).

As to claim 37, Hall does not disclose the display system of claim 18, wherein the display system is configured to operate fully independently in terms of operational logic.
However, Zerphy (Fig. 1) teaches wherein the display system is configured to operate fully independently in terms of operational logic (114; Para. 0038, 0092, the controller is interpreted to be part of the display panel 110a).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zerphy to include a controller in the device disclosed by Hall. The motivation would have been to automatically configure the image signals to be displayed (Zerphy; Para. 0165).  

As to claim 38, Zerphy teaches the display system of claim 18, wherein the display system is a standalone display system configured to operate fully autonomously without requiring connections outside the display system while displaying the video and/or images due to the data to be displayed being directly stored in advance into the non-volatile data storage of the display system, and wherein the display system is configured to operate fully independently in terms of operational logic (Fig. 11 step 1150; Para. 0094, 0168, The controller 114 performs the readjustment of the image if needed and displays it without requiring any connection outside the display system after the display message has been entered. Further, the controller is interpreted to be part of the display panel 100a as shown in Fig 1a, Para. 0038. Although some of the components of the controller 114 may be located remotely, it is clear that some components or all of the components of the controller 114 can be located within the display panel with the display units and IC unit 112, Para. 0092.).

As to claim 39, Zerphy teaches the display system of claim 18, wherein the display system is a standalone display system configured to operate fully autonomously without requiring connections outside the display system while displaying the video and/or images due to the data to be displayed being directly stored in advance into the non-volatile data storage of the display system, wherein once the data to be displayed is loaded to the display system (Fig. 10 step 1035; Para. 0159), the display system is no longer required to be in communication with an external processing device (Fig. 11 step 1150; Para. 0168), and wherein the controller is adapted for being temporarily in communication via the communications interface with an external processing device for loading the data to be displayed into the data storage module (Para. 0098, 0157, Since a user is located remotely, the user enters the message remotely.).

As to claim 40, Zerphy teaches the display system of claim 39, wherein once the data to be displayed is loaded into the data storage module the controller is adapted to no longer be communication via the communications interface with the external processing device (Para. 0156, since the alternate sign display message is stored and the controller is capable of configuring/reconfiguring the display message, it is not required to be connected to the external processing device).

8.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, Zerphy and Roberge as applied to claim 18 above, and further in view of Sutherland et al. (US 2017/0032715 A1, hereinafter “Sutherland”).
As to claim 23, Hall does not explicitly disclose the display system of claim 18, further comprising another technology system used in combination with lighting and/or display functionality of said display system, said controller being adapted for operating said other technology system.
However, Sutherland teaches further comprising another technology module used in combination with lighting and/or display functionality of said display system, said controller being adapted for operating said other technology module (Para. 0007, 0156-0157). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Sutherland to include an audio technology in the device disclosed by Hall/Zerphy/Roberge. The motivation would have been to play audio tracks also (Sutherland; Para. 0151).  

As to claim 24, Sutherland teaches the display system of claim 23, wherein said other technology system is an audio system (Para. 0007, speakers), said data storage system being further adapted for storing digital audio files (Para. 0013, 0094, 0151, a digital display/projector necessarily require digital video/audio signals).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Nimmer et al. (7,777,691 B1) discloses a plurality of display unit with a plurality of drivers (Fig. 1). 
Perkins et al. (US 2013/0181884 A1) discloses a display system that can operate in a standalone mode (Para. 0096). 
Nagai et al. (US Patent 7,015,902 B1) discloses a display system with a plurality of drivers (Fig. 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625